                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

GEORGE YAHIM ANDERSON                                                                        PLAINTIFF

v.                                                                                   No. 1:21CV14-DAS

SHERIFF JIMMY EDWARDS, ET AL.                                                            DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of George Yahim

Anderson, who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the

purposes of the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when

he filed this suit. The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a

federal cause of action against “[e]very person” who under color of state authority causes the

“deprivation of any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

§ 1983. The plaintiff alleges that he was wrongly found guilty of a rule violation and placed in

lockdown as punishment. He also alleges that his incoming and outgoing mail have been delayed.

For the reasons set forth below, the instant case will be dismissed with prejudice for failure to state a

claim upon which relief could be granted.

                                           Factual Allegations

        On December 9, 2020, during a search of Unit #3 at the Union County Jail, investigators

discovered a charging device in the light fixture in cell #302 (the plaintiff’s cell). More than one

inmate was assigned to the cell, but investigators issued a prison Rule Violation Report against

plaintiff George Yahim Anderson for possession of the device (which is contraband). Mr. Anderson

was placed in lockdown. The next day, Investigator Carpenter told Anderson that several cell phones

(major contraband) had been discovered – and that Anderson would be placed in lockdown 24 hours
per day until his criminal charges were resolved. At the time Mr. Anderson filed his complaint, he had

been in lockdown for about five weeks – without a disciplinary report or hearing. Mr. Anderson has

filed grievances regarding his lockdown, but none appear to have been processed.

        In addition, both incoming and outgoing mail have suffered delays – sometimes for weeks.

When Mr. Anderson inquired about the delays, he was told that the facility was short on staff – and

that the only person designated to sort mail has been out of the facility.

        Mr. Anderson seeks as relief:

    (1) Ending the imposition lockdowns without disciplinary reports or hearings;

    (2) Ending 24-hour lockdowns at the Union County Jail;

    (3) Requiring prompt processing of mail;

    (4) Initiating an investigation into prison abuses at the Union County Jail;

    (5) Removal of the Sheriff and investigators.

                                  Due Process in the Prison Context

        Under the ruling in Sandin v. Conner, 515 U.S. 472 (1995), the plaintiff has not set forth a

valid claim for violation of the Due Process Clause or any other constitutional protection. Though

        [s]tates may under certain circumstances create liberty interests which are protected by
        the Due Process Clause, . . . these interests will be generally limited to freedom from
        restraint which, while not exceeding the sentence in such an unexpected manner as to
        give rise to protection by the Due Process Clause of its own force . . . nonetheless
        imposes atypical and significant hardship on the inmate in relation to the ordinary
        incidents of prison life.
Id. 115 S. Ct. at 2300 (citations omitted). In Sandin, the discipline administered the prisoner was

confinement in isolation. The court found that this discipline fell “within the expected parameters of

the sentence imposed by a court of law,” and “did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest.” Id. at 2301 and 2300.

Therefore, neither the Due Process Clause itself nor State law or regulations gave rise to a liberty
                                                  -2-
interest providing the constitutional procedural protections afforded prisoners. Wolff v. McDonnell,

418 U.S. 539, 563-567 (1974); see also Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000) (holding

prisoner’s thirty-day loss of commissary privileges and cell restriction due to disciplinary action failed

to give rise to due process claim).

        In the present case, the plaintiff’s punishment was placement in isolation. Such punishment

clearly falls “within the expected parameters of the sentence imposed by a court of law,” id. at 2301,

and “did not present the type of atypical, significant deprivation in which a State might conceivably

create a liberty interest.” Id. As such, the plaintiff’s allegations regarding violation of his right to due

process are without merit, and they will be dismissed for failure to state a claim upon which relief

could be granted.

                                      Denial of Access to the Courts

        Under the Supreme Court’s decision in Bounds v. Smith, 430 U.S. 817, 821 (1977), prisoners

possess a constitutional right of access to courts, including having the “ability . . . to prepare and

transmit a necessary legal document to court.” Eason v. Thaler, 73 F.3d 1322, 1328 (5th Cir. 1996),

quoting Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993), cert. denied, 510 U.S. 1123 (1994). The

right of access to the courts is limited to allow prisoners opportunity to file nonfrivolous claims

challenging their convictions or conditions of confinement. Jones v. Greninger, 188 F.3d 322, 325

(5th Cir. 1999). “Interference with a prisoner’s right to access to the courts, such as delay, may result

in a constitutional deprivation.” Chriceol v. Phillips, 169 F.3d 313, 317 (5th Cir. 1999) (citations

omitted).

        However, “[a] denial-of-access-to-the-courts claim is not valid if a litigant’s position is not

prejudiced by the alleged violation.” Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998);

Henthorn v. Swinson, 955 F.2d 351, 354 (5th Cir. 1992), cert. denied, 504 U.S. 988 (1992), citing
                                                    -3-
Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir. 1988). It is only when a prisoner suffers some

sort of actual prejudice or detriment from denial of access to the courts that the allegation becomes one

of constitutional magnitude. Walker v. Navarro County Jail, 4 F.3d 410, 413 (5th Cir. 1993); see

Howland v. Kilquist, 833 F.2d 639, 642 (7th Cir. 1987). To prove his claim, a plaintiff must show real

detriment – a true denial of access – such as the loss of a motion, the loss of a right to commence,

prosecute or appeal in a court, or substantial delay in obtaining a judicial determination in a

proceeding. See Oaks v. Wainwright, 430 F.2d 241 (5th Cir. 1970). Mr. Anderson has not alleged that

he has suffered harm to any legal position; as such, his claim of denial of access to the courts will be

dismissed for failure to state a constitutional claim.

                                                Conclusion

        For the reasons set forth above, the plaintiff’s claims regarding denial of due process and

denial of access to the courts will be dismissed with prejudice for failure to state a claim upon which

relief could be granted. A final judgment consistent with this memorandum opinion will issue today.

        SO ORDERED, this, the 24th day of June, 2021.



                                                          /s/ David A. Sanders
                                                          DAVID A. SANDERS
                                                          UNITED STATES MAGISTRATE JUDGE




                                                    -4-
